On Remand from the Alabama Supreme Court

LONG, Presiding Judge.
On the authority of Ex parte Hitt, 778 So.2d 159 (Ala.2000), that part of the judgment of the circuit court modifying Hitt’s original sentence for his conviction for driving while under the influence (“D.U.I.”) is reversed, and this cause is remanded to the Circuit Court for Morgan County. That court is ordered to reinstate Hitt’s original D.U.I. sentence.
REVERSED AS TO SENTENCE AND REMANDED.
MeMILLAN, COBB, BASCHAB, and FRY, JJ., concur.